DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection under 35 USC 101 of claim 1 has been withdrawn. 

Applicant's arguments filed 05/04/2022, with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Dhawan fails to teach “identify a user in the air-conditioning area on the basis of word content of an answer acquired via the microphone from the user in the air-conditioning area” as claimed in claim 1.
Regarding applicant’s arguments, the examiner respectfully disagrees. Firstly, applicant mentions in pg. 9-10 of the Remarks, that “As admitted in the office action, Dhawan fails to teach or suggest an ‘air conditioner controller’. This is an incorrect assessment of the claim rejection. The examiner admitted in the office action that Dhawan fails to teach that “the voice is detected in an air-conditioning area that is an area subject to air-conditioning control of the air conditioner and the user is in the air conditioning area”. In fact the office action provides support in Dhawan that teaches “air conditioner controller” in p. 0051 and p. 0044. Secondly, Dhawan does teach voiceprint analysis in p. 0100, but it also goes on to teach that the identification process might also require the user to provide a password or access code known only to the user. This teaching maps directly to the recited “identify a user on the basis of word content…” in claim 1. This teaching in Dhawan is in fact a secondary security layer on top of the voiceprint analysis, however, the examiner contends that it is still part of how the user is identified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US PG Pub 20100158207) in view of Kameyama (US PG Pub 20070192038).

As per claim 1, Dhawan discloses:	An air-conditioner controller that controls an operation of an air conditioner (Dhawan; p. 0051 - the local device could also use the network to obtain access to various other physical elements to effect certain physical actions, such as with the home air conditioner; also see p. 0044), the air-conditioner controller comprising: 
a microphone (Dhawan; Fig. 2; p. 0030 - a first user's audio interface 200 comprises a microphone and speaker);	a storage unit to store, for each user, voiceprint data that is data indicating a voiceprint of a user (Dhawan; p. 0104 – conducting a voiceprint analysis with previously stored recordings of the user speaking the same words), and personal data that is data indicating a feature of a user (Dhawan; p. 0107 –an identification phrase which has been stored in memory, and which can be used to establish the user's identity); and 	a control unit to compare voice data that is data of a voice detected by the microphone with the voiceprint data (Dhawan; p. 0092 - To help identify the users, the system can conduct a voiceprint analysis when a user first begins to interact with the system. The system would compare the verbal/spoken commands issued by a user to audio recordings of these same words and commands as spoken by each of the users who typically interact with the local device; also see p. 0104), and to, when there is voiceprint data similar to the voice data, present a question based on the personal data to identify a user on the basis of word content of an answer acquired via the microphone from the user (Dhawan; p. 0100 -  if the user is requesting access to voice or email, the system might refuse to provide access until the system can verify the identity of the user to a higher degree of confidence. Identifying the user to a higher degree of confidence might involve asking the user to speak a predetermined sequence of words or a phrase so that a voiceprint identification can be performed to a greater degree of confidence. To help prevent an unauthorized person from obtaining information, the system might randomly select the words to be spoken by the user, which should prevent someone from using a recording of a predetermined phrase taken from a user. The identification process might also require the user to provide a password or access code known only to the user); and to transmit an instruction to the air conditioner to control air conditioning operation (Dhawan; p. 0044 - The end result of a user request could take many other forms, such as the local device causing a certain action to be taken. For instance, the user might speak a request that causes the user's home air conditioning system to be turned on; also see p. 0054).
Dhawan, however, fails to disclose that the voice is detected in an air-conditioning area that is an area subject to air-conditioning control of the air conditioner and the user is in the air conditioning area.	Kameyama does teach that the voice is detected in an air-conditioning area that is an area subject to air-conditioning control of the air conditioner and the user is in the air conditioning area (Kameyama; p. 0278-0279 - For example, when the hospitality operation ID corresponds to "air conditioner," and the control direction information corresponds to "increase of a set temperature," a content of the question information is set to, e.g., "Is it too hot?" When outputting the question, the hospitality operation used at the time is retrieved to read and output the question data of the corresponding ID sequentially; also see p. 0429).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the air-conditioner controller of Dhawan to include that the voice is detected in an air-conditioning area that is an area subject to air-conditioning control of the air conditioner and the user is in the air conditioning area, as taught by Kameyama, in order to efficiently provide the vehicular hospitality information to be used for assisting an in-vehicle user in using a vehicle (Kameyama; p. 0002).

As per claim 2, Dhawan in view of Kameyama discloses:	The air-conditioner controller according to claim 1, upon which claim 2 depends.	And further, Kameyama teaches wherein the personal data includes information indicating a characteristic with respect to temperature (Kameyama; p. 0278-0279 - For example, when the hospitality operation ID corresponds to "air conditioner," and the control direction information corresponds to "increase of a set temperature," a content of the question information is set to, e.g., "Is it too hot?" When outputting the question, the hospitality operation used at the time is retrieved to read and output the question data of the corresponding ID sequentially; also see p. 0429), and the control unit determines an air-conditioning control content of the air conditioner using personal data of an identified user (Kameyama; p. 0430 - from the content of the above answers, a control value (air conditioning control content) to be changed is specified), and instructs the air conditioner on the air-conditioning control content (Kameyama; p. 0430 - to satisfy the taste of the user, specified from the answers, each control set value is changed. In FIG. 69, the temperature setting of the air conditioner is decreased (from "4" to "3") for (1)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the air-conditioner controller of Dhawan to include wherein the personal data includes information indicating a characteristic with respect to temperature, and the control unit determines an air-conditioning control content of the air conditioner using personal data of an identified user, and instructs the air conditioner on the air-conditioning control content, as taught by Kameyama, in order to efficiently provide the vehicular hospitality information to be used for assisting an in-vehicle user in using a vehicle (Kameyama; p. 0002).

As per claim 3, Dhawan in view of Kameyama discloses:
The air-conditioner controller according to claim 2, upon which claim 3 depends. 
And further, Kameyama discloses wherein the control unit presents a question about an air-conditioning state to the identified user (Kameyama; p. 0278-0279 - For example, when the hospitality operation ID corresponds to "air conditioner," and the control direction information corresponds to "increase of a set temperature," a content of the question information is set to, e.g., "Is it too hot?" When outputting the question, the hospitality operation used at the time is retrieved to read and output the question data of the corresponding ID sequentially; also see p. 0429), corrects the personal data of the identified user on the basis of an answer acquired from the identified user (Kameyama; p. 0431 - Part or all of the corrected control appropriate value group can be registered as new default values, which can be used as initial settings of the hospitality operations when the user uses the vehicle in the future), determines an air-conditioning control content of the air conditioner using the corrected personal data (Kameyama; p. 0430 - from the content of the above answers, a control value (air conditioning control content) to be changed is specified), and instructs the air conditioner on the air-conditioning control content (Kameyama; p. 0430 - to satisfy the taste of the user, specified from the answers, each control set value is changed. In FIG. 69, the temperature setting of the air conditioner is decreased (from "4" to "3") for (1)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the air-conditioner controller of Dhawan to include wherein the control unit presents a question about an air-conditioning state to the identified user, corrects the personal data of the identified user on the basis of an answer acquired from the identified user, determines an air-conditioning control content of the air conditioner using the corrected personal data, and instructs the air conditioner on the air-conditioning control content, as taught by Kameyama, in order to efficiently provide the vehicular hospitality information to be used for assisting an in-vehicle user in using a vehicle (Kameyama; p. 0002).

As per claim 4, Dhawan in view of Kameyama discloses:
The air-conditioner controller according to claim 3, wherein in a case where a user in the air-conditioning area has not been successfully identified, the control unit presents a question based on an item of the personal data to the user in the air-conditioning area (Dhawan; p. 0110 -  If there is no match, or if the match only rises to a low level of confidence, the system could then query the person who answered with a question like "Is this John Smith?" Alternatively, the system could simply ask the user to identify himself; also see p. 0100), generates personal data of the user in the air-conditioning area on the basis of an answer acquired from the user in the air-conditioning area (Dhawan; p. 0110 - The system would then use the words spoken by the person in reply to the question to try to make a voiceprint match to a higher degree of confidence), uses voice data of the user in the air-conditioning area for voiceprint data (Dhawan; p. 0110 - The system would then use the words spoken by the person in reply to the question to try to make a voiceprint match to a higher degree of confidence), and stores the voiceprint data and the personal data in the storage unit (Dhawan; p. 0105 - as the user continues to interact with the system over time, the system might store more and more words and phrases spoken by the user which will then be used in conducting future voiceprint analyses. Thus, over time the system could build up a larger and larger knowledgebase above individual users to enhance the system's ability to quickly and confidently identify the user through a voiceprint analysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Nemcek (US PG Pub 20150276254) which provides an HVAC controller that may be controlled in response to a natural language audio message that is not recognizable by the HVAC controller as a command.	Shimizu (JP2010091228A) which provides an air conditioner that has a determination part for detecting a person's operation. A personal identification detection part which identifies an individual who exists in an air conditioning space. An individual position estimation part which detects the position of individual. A control indication part i.e. remote control, which indicates control process of the air conditioner. An individual tendency learning part i.e. read-out part, which learns the air conditioner instruction tendency for every individual to perform air conditioning operation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658